Opinion by
W. D. Porter, J.,
We must assume that the two written instruments signed by the defendant, dated January 26, 1899, (copies of which appear in the statement of facts in the report of this case), embrace the entire contract, for the affidavit of defense specifi*315cally avers that the only understanding and agreement between the parties was that set forth in the said papers. The affidavit of defense avers that the defendant canceled said written instruments and notified the plaintiffs of the withdrawal of their authority to make sales on January 27, 1899, the next day after the instruments were executed. If it appeared that, upon the faith of the stipulation that the plaintiffs should receive commissions upon the entire product of the defendant’s factory sold through any other source, contained in the written instruments, the plaintiffs had contracted to sell the entire product and had made advancements on account of consignments of goods to be made under the contract, the defendant’s right to revoke the agreements might well be doubted: Peck v. United States, 102 U. S. 64; Smedley v. Williams, 1 Parsons, 359; Baugh v. Kirkpatrick, 54 Pa. 84; Cockle v. Flack, 93 U. S. 344; Matthews v. Coe, 70 N. Y. 239. It is not, however, averred in the statement that the plaintiffs had made such advances, and the affidavit of defense explicitly denies that they had agreed to make them. These written instruments were not signed by the plaintiffs and contained no covenants which were binding upon them. If the plaintiffs had guaranteed sales of the goods to be consigned at not less than a minimum price, we would have had a contract presenting mutual covenants and vesting in the parties, respectively, rights which neither of the parties would have been at liberty to set aside without making compensation to the other. If it is sufficiently averred in plaintiffs’ statement and proved at the trial that the plaintiffs did guarantee sales of the goods at a fixed price and that the defendant failed to perform his part of the contract, the plaintiffs may be entitled to recover damages: In such a case the measure of damages is the value of the right of which the party has been deprived; that is, the right to the profits which would have accrued from the execution of the contract. In determining the value of such right it is not sufficient to consider merely the amount of the prospective commissions, but the expense, trouble and risk necessarily attending the sale and delivery of the goods by the factor, before he would have become entitled to his- commissions, must also be taken into account. The damages are to be ascertained as of the time of the breach, but it is the duty of the party injured to take all *316reasonable steps to minimize the loss. These written instruments confer simply a naked authority to sell upon commission, and that such an authority is revocable before any steps have been taken to carry it into execution, and prior to the consignment of the goods, is too well settled to require citation of authority. The affidavit of defense avers that no steps had been taken by the plaintiffs, prior to notice of the cancelation of the agreements, to effect a sale under the authority conferred by these written instruments. If this affidavit of defense be true, this was simply a case of withdrawal from a factor of his power to sell before he had taken any steps to execute that power, or acquired any interest in the goods with regard to which the power was to be exercised, or been involved in any expense or liability, and while the goods still remained in possession of the principal. The plaintiffs were not, upon this state of facts, entitled to judgment.
The judgment is reversed and a procedendo awarded.